766 N.W.2d 849 (2009)
Geraldine J. GLOD, Plaintiff-Appellant,
v.
CLINTON RIVER CRUISE COMPANY, INC., Defendant, Third-Party Plaintiff-Appellee, and
DSI Industries, Inc., d/b/a Door Solutions, and Evangelical Homes of Michigan, d/b/a Pathways Transition Care, Defendants, and
Janet Young, Third-Party Defendant.
Docket No. 138393. COA No. 279422.
Supreme Court of Michigan.
June 23, 2009.

Order
On order of the Court, the application for leave to appeal the January 27, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.